DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance
Claims 1 and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 20, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“Claim 1   A method for processing multimedia information by a device including a first camera and a second camera, the method comprising:
obtaining, by the first camera, video information;
determining a key frame collection frequency of the second camera based on at least one of a frequency presetting or a self-adaptive frequency setting;
acquiring, by the second camera, a plurality of key frame images in the key frame collection frequency;
obtaining image information including the plurality of key frame images, the image information corresponding to the video information and having higher resolution than the video information;
dividing the video information into a plurality of video segments based on the plurality of key frame images; 
identifying a matching relation between video pixels of the plurality of video segments and image pixels of the plurality of key frame images; and 
converting the video pixels of the plurality of video segments based on the matching relation and the image pixels of the plurality of key frame images.
Claim 20   A device for processing multimedia information, comprising: 
a first camera configured to obtain video information; 
a second camera configured to acquire a plurality of key frame images; and
at least one processor coupled with the first and second cameras and configured to:
determine a key frame collection frequency of the second camera based on at least one of a frequency presetting or a self-adaptive frequency setting, wherein the plurality of key frame images are acquired by the second camera in the key frame collection frequency,
obtain image information including the plurality of key frame images, the image information corresponding to the video information and having higher resolution than the video information, 
divide the video information into a plurality of video segments based on the plurality of key frame images, 
identify a matching relation between video pixels of the plurality of video segments and image pixels of the plurality of key frame images, and 
converting the video pixels of the plurality of video segments based on the matching relation and the image pixels of the plurality of key frame images.”
Claims 7, 11-12, and 21-22 depend on claim 1, therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484